DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/24/2022 has been considered by the examiner.

Claim Objections
Claims 1-4 and 6-15 are objected to because of the following informalities:  
-Examiner notes the ratios provided in claims 1, 2, 9, 10 and 11 appear to be different than the provided dimensions in the specification (Paragraph 0082). The differences in height provided by the dimensions in the specification appear to be fractions of changes to the overall dimensions, and not a ratio. Specifically, the change from 5.2-5.6mm to 4.8-5.2mm appears to be within the fractional difference of 1/70-3-16. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Melton (U.S. Patent Pub. No. 2008/0005908) in view of Martelli (U.S. Patent Pub. No. 2008/0289192).
Melton teaches a comb (10) for an electric trimmer (11)(Paragraph 0001 and Figure 9) the comb comprising: 
a skin-facing side (X1) including a skin-facing surface (X2)(See annotated Figure 10 below); 
a blade-facing side (Y1) including a planar blade-abutting surface (Y2)(See annotated Figure 6 below); teeth (14) projecting from the skin-facing surface and the planar blade-abutting surface, the teeth including a first outer tooth (52), a second outer tooth (52), and intermediate teeth (50), the intermediate teeth are spaced apart from each other and positioned between the first outer tooth and the second outer tooth, the intermediate teeth including a first intermediate tooth and a second intermediate tooth (Figures 9 and 10); 
each of the teeth comprising a proximal end (E1) adjacent the skin-facing surface and a distal tip (E2);
 a skin-contacting edge (E3) between the proximal end and the distal tip (See annotated Figure 7 below); and
 a base region (68) located on the blade-facing side (Figure 7); wherein each intermediate tooth defines a tooth height, the tooth height for each of the intermediate teeth representing the shortest distance between the base region and an outer-most point on the skin-contacting edge of each of the intermediate teeth (Figure 6; Examiner notes the tooth height to be from the base of portion 60 to the distal tip of the tooth 48).


    PNG
    media_image1.png
    555
    427
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    658
    577
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    388
    615
    media_image3.png
    Greyscale

Melton does not provide; wherein the distal tip of the first outer tooth, the distal tip of the second outer tooth and the distal tips of each intermediate tooth define a comb-tip line, wherein a reference line is defined by the shortest distance between the second outer tooth and the first outer tooth, wherein the comb-tip line and the reference line define an angle;
 wherein a first tooth height defined by the first intermediate tooth is greater than a second tooth height defined by the second intermediate tooth, wherein a first ratio between the first tooth height and the second tooth height is about 1:70 to about 3:16.

Martelli teaches a comb (12) for an electric trimmer (14) (Figure 1) the comb comprising a skin-facing side including a skin-facing surface, a blade-facing side including a planar blade-abutting surface (Figure 2); teeth (102,104,406,408,110,112,114) projecting from the skin-facing surface and the planar blade-abutting surface, the teeth including a first outer tooth (102), a second outer tooth (114), and intermediate teeth (104,106,108,110,112), the intermediate teeth are spaced apart from each other and positioned between the first outer tooth and the second outer tooth, the intermediate teeth including a first intermediate tooth (104) and a second intermediate tooth (112)(Figure 3), each of the teeth comprising a proximal end (E4) adjacent the skin-facing surface, a distal tip (E5) and a skin-contacting edge (E6) between the proximal end and the distal tip (See annotated Figure 2 below); 
wherein the distal tip of the first outer tooth, the distal tip of the second outer tooth and the distal tips of each intermediate tooth define a comb-tip line (CTL), wherein a reference line (RL1) is defined by the shortest distance between the second outer tooth and the first outer tooth, wherein the comb-tip line and the reference line define an angle (See annotated Figure 3 below),
wherein each intermediate tooth defines a tooth height, the tooth height for each of the intermediate teeth representing the shortest distance between the base region and an outer-most point on the skin-contacting edge of each of the intermediate teeth, and wherein a first tooth height defined by the first intermediate tooth is greater than a second tooth height defined by the second intermediate tooth (Figure 3 and Paragraph 0043).

    PNG
    media_image4.png
    399
    536
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    460
    542
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Melton to incorporate the teachings of Martelli to provide comb teeth with a variety of lengths. In doing so, it allows for different lengths and shapes of hair to be cut (paragraph 0009 

The modified device of Melton in view of Martello does not provide wherein a first ratio between the first tooth height and the second tooth height is about 1:70 to about 3:16.
One of ordinary skill in the art would have good reason to pursue comb tooth heights which are known to be useful for a particular cutting or trimming function. There are a finite number of possible lengths which pertain to a handheld hair cutting/trimming device and allow for the trimmer to trim providing the hair cutting function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable comb tooth length in an attempt to provide an improved hair trimming function for the hair trimmer, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 2, the modified device of Melton in view of Martello does not provide wherein the first ratio between the first tooth height and the second tooth height is approximately 3:46.
One of ordinary skill in the art would have good reason to pursue comb tooth heights which are known to be useful for a particular cutting or trimming function. There are a finite number of possible lengths which pertain to a handheld hair cutting/trimming device and allow for the trimmer to trim providing the hair cutting function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable comb tooth length in an attempt to provide an improved hair trimming function for the hair trimmer, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 3, the modified device of Melton provides wherein the first intermediate tooth (104) is directly adjacent the first outer tooth (102), and wherein the second intermediate tooth (112) is directly adjacent the second outer tooth (114)(Martello Figure 3).
Regarding claim 4, the modified device of Melton provides wherein the intermediate teeth including a third intermediate tooth (108), the third intermediate tooth defining a third tooth height (Martelli Figure 3).
The modified device of Melton does not provide wherein a second ratio between the second tooth height and the third tooth height approximately equal to the first ratio.
One of ordinary skill in the art would have good reason to pursue comb tooth heights which are known to be useful for a particular cutting or trimming function. There are a finite number of possible lengths which pertain to a handheld hair cutting/trimming device and allow for the trimmer to trim providing the hair cutting function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable comb tooth length in an attempt to provide an improved hair trimming function for the hair trimmer, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 6, the modified device of Melton provides further comprising an overhang region (62) defining a slot sized to receive a blade when the comb is attached to the electric clipper (Melton Figures 6, 7 and 9 and Paragraph 0029).
Regarding claim 7 the modified device of Melton provides a first distance is defined between the first outer tooth and the first intermediate tooth, the first intermediate tooth directly adjacent the first outer tooth; a second distance is defined between the second outer tooth and the second intermediate tooth, the second intermediate tooth directly adjacent the second outer tooth; and a first intermediate tooth distance is defined between a first pair of adjacent teeth of the intermediate teeth (Melton Figure 5).
The modified device of Melton does not provide wherein both the first distance and the second distance are greater than the first intermediate tooth distance.
One of ordinary skill in the art would have good reason to pursue comb tooth widths which are known to be useful for a particular cutting or trimming function. There are a finite number of possible widths which pertain to a handheld hair cutting/trimming device and allow for the trimmer to trim providing the hair cutting function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable comb tooth width in an attempt to provide an improved hair trimming function for the hair trimmer, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).


Regarding claim 8, the modified device of Melton provides the comb as noted in the rejection of claim 1 above, and an electric trimmer (11) comprising a blade assembly having at least one blade (14), the at least one blade having a blade edge and defining a cutting line (Melton Figure 9 and Paragraph 0019).
Regarding claim 9, the modified device of Melton provides each intermediate tooth defining a cutting height, the cutting height for each of the intermediate teeth representing the shortest distance between the cutting line and the outer-most point on the skin-contacting edge of each of the intermediate teeth (Melton Figure 6) and wherein a first cutting height defined by the first intermediate tooth is greater than a second cutting height defined by the second intermediate tooth (Martelli Figure 3 and Paragraph 0043).
The modified device of Melton does not provide wherein a cutting ratio between the first cutting height and the second cutting height is about 1:70 to about 3:16.
One of ordinary skill in the art would have good reason to pursue comb tooth heights which are known to be useful for a particular cutting or trimming function. There are a finite number of possible lengths which pertain to a handheld hair cutting/trimming device and allow for the trimmer to trim providing the hair cutting function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable comb tooth length in an attempt to provide an improved hair trimming function for the hair trimmer, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 10, Melton teaches a comb (10) for an electric trimmer (11)(Paragraph 0001 and Figure 9), the comb comprising a back (X1) a front (Y1), at least one of the front and the back including a blade engagement section (Y2) for removeably coupling the comb to a blade assembly (Figure 9 and Annotated Figure 6 above); a first side edge (34) extending from the back to the front and a second side edge (34) extending from the back to the front and opposite the first side edge (Figure 1); teeth (14) extending to the front, each of the teeth having a tip, the teeth further comprising a first outer tooth (52) located at or adjacent the first side edge a second outer tooth (52) located at or adjacent the second side edge (Figure 1 and 5); and intermediate teeth (50) spaced apart from each other and positioned between the first outer tooth and the second outer tooth, the intermediate teeth are spaced apart from each other and positioned between the first outer tooth and the second outer tooth, the intermediate teeth including a first intermediate tooth and a second intermediate tooth, wherein each intermediate tooth defines a tooth height (Figure 5, Examiner notes the tooth height to be from the base of portion 60 to the distal tipof the tooth 48).)
Melton does not provide; wherein the distal tip of the first outer tooth, the distal tip of the second outer tooth and the distal tips of each intermediate tooth define a comb-tip line, wherein a reference line is defined by the shortest distance between the second outer tooth and the first outer tooth, wherein the comb-tip line and the reference line define an angle;
wherein a first tooth height defined by the first intermediate tooth is greater than a second tooth height defined by the second intermediate tooth, and wherein a first ratio between the first tooth height and the second tooth height is about 1:70 to about 3:16.
Martelli teaches a comb (12) for an electric trimmer (14) (Figure 1) the comb comprising a skin-facing side including a skin-facing surface, a blade-facing side including a planar blade-abutting surface (Figure 2); teeth (102,104,406,408,110,112,114) projecting from the skin-facing surface and the planar blade-abutting surface, the teeth including a first outer tooth (102), a second outer tooth (114), and intermediate teeth (104,106,108,110,112), the intermediate teeth are spaced apart from each other and positioned between the first outer tooth and the second outer tooth, the intermediate teeth including a first intermediate tooth (104) and a second intermediate tooth (112)(Figure 3), each of the teeth comprising a proximal end (E4) adjacent the skin-facing surface, a distal tip (E5) and a skin-contacting edge (E6) between the proximal end and the distal tip (See annotated Figure 2 below); 
wherein the distal tip of the first outer tooth, the distal tip of the second outer tooth and the distal tips of each intermediate tooth define a comb-tip line (CTL), wherein a reference line (RL1) is defined by the shortest distance between the second outer tooth and the first outer tooth, wherein the comb-tip line and the reference line define an angle (See annotated Figure 3 above),
wherein each intermediate tooth defines a tooth height, the tooth height for each of the intermediate teeth representing the shortest distance between the base region and an outer-most point on the skin-contacting edge of each of the intermediate teeth, and wherein a first tooth height defined by the first intermediate tooth is greater than a second tooth height defined by the second intermediate tooth (See annotated Figure 3 above and Paragraph 0043).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Melton to incorporate the teachings of Martelli to provide comb teeth with a variety of lengths. In doing so, it allows for different lengths and shapes of hair to be cut (Paragraph 0009).

The modified device of Melton in view of Martello does not provide wherein a first ratio between the first tooth height and the second tooth height is about 1:70 to about 3:16.
One of ordinary skill in the art would have good reason to pursue comb tooth heights which are known to be useful for a particular cutting or trimming function. There are a finite number of possible lengths which pertain to a handheld hair cutting/trimming device and allow for the trimmer to trim providing the hair cutting function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable comb tooth length in an attempt to provide an improved hair trimming function for the hair trimmer, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 11, the modified device of Melton in view of Martello does not provide wherein the first ratio between the first tooth height and the second tooth height is approximately 3:46.
One of ordinary skill in the art would have good reason to pursue comb tooth heights which are known to be useful for a particular cutting or trimming function. There are a finite number of possible lengths which pertain to a handheld hair cutting/trimming device and allow for the trimmer to trim providing the hair cutting function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable comb tooth length in an attempt to provide an improved hair trimming function for the hair trimmer, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 12, the modified device of Melton provides wherein the first outer tooth has a first front side guard (70) and wherein the second outer tooth has a second front side guard (70)(Melton Figure 1; Paragraph 0032 notes each outer tooth having guard element 70).
Regarding claim 13, the modified device of Melton provides wherein a first distance is defined between the first outer tooth and the first intermediate tooth (Melton Figure 5) the first intermediate tooth directly adjacent the first outer tooth, a second distance is defined between the second outer tooth and the second intermediate tooth, the second intermediate tooth directly adjacent the second outer tooth (Melton Figure 5) a first intermediate tooth distance is defined between a first pair of adjacent teeth of the intermediate teeth (Melton Figure 5).
The modified device of Melton does not provide both the first distance and the second distance are greater than the first intermediate tooth distance.
One of ordinary skill in the art would have good reason to pursue comb tooth widths which are known to be useful for a particular cutting or trimming function. There are a finite number of possible widths which pertain to a handheld hair cutting/trimming device and allow for the trimmer to trim providing the hair cutting function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable comb tooth width in an attempt to provide an improved hair trimming function for the hair trimmer, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 14, the modified device of Melton does not provide wherein the first distance and the second distance are approximately equal.
One of ordinary skill in the art would have good reason to pursue comb tooth widths which are known to be useful for a particular cutting or trimming function. There are a finite number of possible widths which pertain to a handheld hair cutting/trimming device and allow for the trimmer to trim providing the hair cutting function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable comb tooth width in an attempt to provide an improved hair trimming function for the hair trimmer, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 15, the modified device of Melton provides wherein a second intermediate tooth distance is defined between a second pair of adjacent teeth of the intermediate teeth (Melton Figure 5).
The modified device of Melton does not provide the second intermediate tooth distance approximately equal to the first intermediate tooth distance.
One of ordinary skill in the art would have good reason to pursue comb tooth widths which are known to be useful for a particular cutting or trimming function. There are a finite number of possible widths which pertain to a handheld hair cutting/trimming device and allow for the trimmer to trim providing the hair cutting function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable comb tooth width in an attempt to provide an improved hair trimming function for the hair trimmer, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 16, Melton teaches a comb (10) for an electric trimmer (11)(Paragraph 0001 and Figure 9), the comb comprising a back (X1) a front (Y1) at least one of the front and the back including a blade engagement section (Y2) for removeably coupling the comb to a blade assembly (Figure 9 and Annotated Figure 6 above); a first side edge (34) extending from the back to the front and a second side edge (34) extending from the back to the front and opposite the first side edge (Figure 1); teeth (14) extending to the front, each of the teeth having a tip, the teeth comprising: a first outer tooth (52) located at or adjacent the first side edge and a second outer tooth (52)located at or adjacent the second side edge (Figures 1 and 5); and intermediate teeth (50) spaced apart from each other and positioned between the first outer tooth and the second outer tooth, the intermediate teeth including a first intermediate tooth directly adjacent the first outer tooth, a second intermediate tooth directly adjacent the second outer tooth, and a pair of adjacent intermediate teeth, wherein a first distance is defined between the first outer tooth and the first intermediate tooth, a second distance is defined between the second outer tooth and the second intermediate tooth, wherein an intermediate tooth distance is defined between the pair of adjacent intermediate teeth (Figure 5) 
Melton does not provide wherein both the first distance and the second distance are greater than the intermediate tooth distance.
One of ordinary skill in the art would have good reason to pursue comb tooth widths which are known to be useful for a particular cutting or trimming function. There are a finite number of possible widths which pertain to a handheld hair cutting/trimming device and allow for the trimmer to trim providing the hair cutting function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable comb tooth width in an attempt to provide an improved hair trimming function for the hair trimmer, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Melton also does not provide wherein the distal tip of the first outer tooth, the distal tip of the second outer tooth and the distal tips of each intermediate tooth define a comb-tip line, wherein a reference line is defined by the shortest distance between the second outer tooth and the first outer tooth, wherein the comb-tip line and the reference line define an angle.
Martelli teaches a comb (12) for an electric trimmer (14) (Figure 1) having teeth (102,104,406,408,110,112,114) projecting from the skin-facing surface and the planar blade-abutting surface, the teeth including a first outer tooth (102), a second outer tooth (114), and intermediate teeth (104,106,108,110,112), the intermediate teeth are spaced apart from each other and positioned between the first outer tooth and the second outer tooth, the intermediate teeth including a first intermediate tooth (104) and a second intermediate tooth (112)(Figure 3), each of the teeth comprising a proximal end (E4) adjacent the skin-facing surface, a distal tip (E5) and a skin-contacting edge (E6) between the proximal end and the distal tip (See annotated Figure 2 above); 
wherein the distal tip of the first outer tooth, the distal tip of the second outer tooth and the distal tips of each intermediate tooth define a comb-tip line (CTL), wherein a reference line (RL1) is defined by the shortest distance between the second outer tooth and the first outer tooth, wherein the comb-tip line and the reference line define an angle (See annotated Figure 3 above),
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Melton to incorporate the teachings of Martelli to provide comb teeth with a variety of lengths. In doing so, it allows for different lengths and shapes of hair to be cut (Paragraph 0009).

Regarding claim 17, the modified device of Melton does not provide wherein the first distance and the second distance are approximately equal.
One of ordinary skill in the art would have good reason to pursue comb tooth widths which are known to be useful for a particular cutting or trimming function. There are a finite number of possible widths which pertain to a handheld hair cutting/trimming device and allow for the trimmer to trim providing the hair cutting function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable comb tooth width in an attempt to provide an improved hair trimming function for the hair trimmer, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 18, the modified device of Melton provides wherein each of the teeth comprises an overhang region (62), a base region (68) and a slot formed between the overhang region and the base region, the slot configured to receive a plurality of blades of the blade assembly (Examiner notes the slot to be the spacing between the overhand 62 and base 68; Melton Paragraph 0030 and Figures 7 and 9).
Regarding claim 19, the modified device of Melton a skin-facing side (X1) and an opposing blade-facing side (Y1) each of the teeth having a skin-contacting edge (R3) on the skin- facing side (See annotated Figures 6, 7 and 10 above) and, the blade-facing side having a planar blade abutting surface (Y2) rearward from the teeth and defined between the first side edge and the second side edge (See annotated Figures 6, 7 and 10 above); and a cutting plane bisecting the teeth perpendicular to the planar blade-abutting surface, wherein a blade edge (30) of the plurality of blades intersects the cutting plane if the plurality of blades are inserted into the slot (Figure 9) wherein the base region is located on the blade-facing side, and wherein the each of the intermediate teeth has a tooth height representing the shortest distance between the base region of each of the intermediate teeth and an outer-most point on the skin- contacting edge of each of the intermediate teeth (Figures 1, 5 9 and 10).

Regarding claim 20, the modified device of Melton provides wherein the intermediate teeth further comprise a third intermediate tooth located between the first intermediate tooth and the second intermediate tooth, wherein the first intermediate tooth has a first tooth height, the second intermediate tooth has a second tooth height, and the third intermediate tooth has a third tooth height (Melton Figure 5). 
Regarding claim 20, the modified device of Melton does not provide wherein the first tooth height is greater than the third tooth height, and wherein the third tooth height is greater than the second tooth height.
One of ordinary skill in the art would have good reason to pursue comb tooth heights which are known to be useful for a particular cutting or trimming function. There are a finite number of possible lengths which pertain to a handheld hair cutting/trimming device and allow for the trimmer to trim providing the hair cutting function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable comb tooth length in an attempt to provide an improved hair trimming function for the hair trimmer, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Response to Arguments
Applicant's arguments filed 02/11/2022 have been fully considered but they are not persuasive. Applicant argues “The lengths of the tips at the distal end of teeth (102,104, 106, 108, 110, 112, and 114) of Martelli are nonuniform and the tips of the teeth do not define a comb tip-line at an angle with a reference line defined by the shortest distance between a second outer tooth and a first outer tooth. The lengths of the tips at the distal end of teeth (102, 104, 106,108, 110, 112, and 114) of Martelli form a crescent line”. As noted by Applicant, the distal teeth of Martelli form a crescent line, and the claims merely require a comb tip line. As currently claimed, the crescent line provided in the annotation of Figure 3 above, forms an angle with the reference line, thereby reading upon the current language of “a line”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD D CROSBY JR/  06/13/2022Examiner, Art Unit 3724                                                                                                                                                                                                        
/Jason Daniel Prone/Primary Examiner, Art Unit 3724